Docket No.101598.


                              IN THE
                      SUPREME COURT
                                 OF
                 THE STATE OF ILLINOIS




ILLINOIS FARMERS INSURANCE COMPANY, Appellee, v.
        URSZULA MARCHWIANY et al., Appellants.

                 Opinion filed September 21, 2006.



   JUSTICE KILBRIDE delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Freeman, Fitzgerald, Garman,
and Karmeier concurred in the judgment and opinion.
   Justice Burke took no part in the decision.



                              OPINION

    In this case, we construe the underinsured-motorist coverage
provisions of an automobile insurance policy to determine whether the
“per-person” limit of liability, the “per-occurrence” limit, or both
limits, apply to an accident involving bodily injury to only one person
insured under the policy. As a result of a fatal accident, the insured’s
family members asserted derivative claims. The circuit court of Cook
County granted the insurer’s motion for summary judgment, finding
the “per-person” limit applied to those claims and the “per-
occurrence” limit did not apply. The appellate court affirmed (361 Ill.
App. 3d 916), and we now affirm the appellate court.
                           BACKGROUND
    Boguslaw Marchwiany, while driving a car belonging to his wife,
Urszula, died as a result of bodily injuries sustained in a three-car
accident. Urszula’s car was insured with Illinois Farmers Insurance
Company (Farmers) with underinsured-motorist coverage limits of
$100,000 per person and $300,000 per occurrence. The car was also
insured by American Family under a policy providing underinsured-
motorist coverage in limits identical to Farmers’. Boguslaw was the
only person insured under the policies who sustained bodily injury.
The two other automobiles involved in the accident, driven by Peter
Gonzalez and Kashonda Milliner, had liability coverage of $100,000
and $20,000, respectively.
    Urszula, as administrator of Boguslaw’s estate, sued the two other
drivers, asserting a claim under the Survival Act (755 ILCS 5/27–6
(West 2000)) for Boguslaw’s personal injuries and a separate claim
under the Wrongful Death Act (740 ILCS 180/0.01 et seq. (West
2000)) for injuries to Urszula and to Boguslaw’s four children as next
of kin. Those claims were settled by Gonzalez’s insurer and by
Milliner’s insurer.
    Urszula then asserted underinsured-motorist claims against
American Family and Farmers. In return for a release of all liability,
American Family paid $80,000 in settlement of the claim, representing
the difference between its $100,000 underinsured-motorist limits and
Milliner’s $20,000 liability limit. Farmers denied the claim, contending
that American Family’s coverage was primary, that its underinsured-
motorist per-person coverage limit of $100,000 was identical to
Farmers coverage and, therefore, that claimants were entitled to no
further recovery against Farmers. Farmers then filed an action for
declaratory judgment pursuant to section 2–701 of the Code of Civil
Procedure (735 ILCS 5/2–701 (West 2000)), asserting that all of the
Marchwiany claims were subject to the policy’s $100,000 per-person
limit, that American Family’s coverage was primary and Farmers
coverage was excess to that coverage, thus requiring it to pay
underinsured-motorist claims only to the extent that its limits
exceeded those of American Family. Consequently, Farmers claimed
it owed no payment to the Marchwianys.
    The Marchwianys filed a counterclaim for declaratory judgment,
contending principally that their claims were subject to the $300,000

                                  -2-
per-occurrence limit in Farmers policy. Both parties filed motions for
summary judgment. The trial court granted Farmers motion and
denied Marchwiany’s motion. Marchwiany appealed, and the appellate
court affirmed. 361 Ill. App. 3d 916. No argument is raised here on
the issue of whether Farmers coverage is excess. We allowed
Marchwiany’s petition for leave to appeal. 177 Ill. 2d R. 315.

                               ANALYSIS
    The sole issue presented for review by this court is whether the
appellate court erred in finding that only the $100,000 per-person limit
in Farmers underinsured-motorist coverage, and not the $300,000 per-
occurrence limit, applied to plaintiff’s claims. Resolution of this
question requires us to construe the relevant language of the insurance
policy. This presents a question of law, and our review is de novo.
McKinney v. Allstate Insurance Co., 188 Ill. 2d 493, 497 (1999).
    Analysis of the meaning of an insurance policy must start with the
policy language. American States Insurance Co. v. Koloms, 177 Ill.
2d 473, 479 (1997). We will, therefore, first set out the relevant policy
provisions. The Farmers policy contained the following grant of
coverage applicable to both its uninsured and underinsured provisions:
        “We will pay all sums which an Insured person is legally
        entitled to recover as damages from the owner or operator of
        an uninsured motor vehicle because of bodily injury sustained
        by the Insured person. The bodily injury must be caused by an
        accident and arise out of the ownership, maintenance or use of
        the uninsured motor vehicle.”
    The policy defines “Insured Person” as:
            “a. You or a family member.
            b. Any other person while occupying the car described in
        the Declarations, an additional car, a replacement car, or a
        substitute car.
            c. Any other person for damages that person is entitled to
        recover because of bodily injury to an Insured person as
        described in a. and b. above.”
The policy defines “Bodily Injury” as: “Injury to the body, sickness,
disease or death of any person.”


                                  -3-
     The policy also contains two provisions designated as “Limitations
of Coverage”:
             “1. The uninsured motorist bodily injury limit for ‘each
         person’ is the maximum we will pay for all damages resulting
         from bodily injury sustained by one person in any one accident
         or occurrence. Included in this limit, but not as a separate
         claim or claims, are all the consequential damages sustained by
         other persons, such as loss of services, loss of support, loss of
         consortium, wrongful death, grief, sorrow and emotional
         distress.
             2. The uninsured motorist bodily injury limit for ‘each
         occurrence’ is the maximum amount we will pay for two or
         more persons for bodily injury sustained in any one accident
         or occurrence.”
     In the appellate court, the Marchwianys contended the $300,000
per-occurrence limit applied to their claims, relying on the Fifth
District’s opinion in Roth v. Illinois Farmers Insurance Co., 324 Ill.
App. 3d 293 (2001). In Roth, the court construed identical
underinsured-motorist coverage and concluded the policy was
ambiguous. In Roth, as here, the insured contended that the per-
occurrence limit was applicable because more than two persons
sought recovery for injuries resulting from a single bodily injury. The
court held that both the per-person clause and the per-occurrence
clause define coverage applicable to the claims asserted by the plaintiff
and that neither clause demands that the other be forfeited. Roth, 324
Ill. App. 3d at 298-99. Thus, reading the two provisions together
created an ambiguity, requiring the court to construe the contract
strictly against the insurer and in favor of coverage. Roth, 324 Ill.
App. 3d at 299.
     The appellate court here rejected the holding in Roth, finding that
the issue was controlled by the First District’s holding in Martin v.
Illinois Farmers Insurance, 318 Ill. App. 3d 751 (2000). 361 Ill. App.
3d at 921. Martin involved an underinsured-motorist claim arising out
of an accident under circumstances very similar to the present case,
with coverage identical to that at issue here. In Martin, the claimant
contended that her loss of society claim was a separately compensable
injury, subject to its own per-person limit of liability. The Martin court
rejected the claimant’s contention that the policy language was

                                   -4-
ambiguous, noting that the per-person limit of liability clearly and
unambiguously applies to “all damages” and that all consequential
damages sustained by other persons are included within this limit.
Martin, 318 Ill. App. 3d at 763. Accordingly, the court affirmed
judgment for the insurer.
    The claimant in Martin did not argue, and that court did not
address, the applicability of the per-occurrence limit under those
circumstances. In Roth, the defendant argued that the per-occurrence
limit issue should never be reached because the terms of the per-
person limit controlled, thus rendering any claimed ambiguity in the
per-occurrence clause irrelevant. Roth, 324 Ill. App. 3d at 296. The
court, relying on the familiar principle that provisions of an insurance
contract should be construed as a whole (see De los Reyes v.
Travelers Insurance Cos., 135 Ill. 2d 353, 358 (1990)), noted that the
per-occurrence clause, unlike the per-person clause, did not expressly
make the underinsured-motorist coverage subject to the per-person
limit. Hence, the court concluded that the two clauses, read together,
created an ambiguity requiring construction favorable to the insured.
Roth, 324 Ill. App. 3d at 298-99.
    Most recently, the First District, in a case involving construction
of a Farmers policy, applied Martin and Marchwiany and rejected
Roth, finding no ambiguity in uninsured-motorist coverage provisions
substantially identical to those in Marchwiany. Illinois Farmers
Insurance Co. v. Hall, 363 Ill. App. 3d 989 (2006). As here, the
plaintiff contended the per-occurrence limit should apply to her loss
of consortium claim. The court acknowledged that the insurance
contract should be considered as a whole, but nonetheless declined to
follow Roth, because only one reasonable interpretation of the
limitation of liability provisions exists, that is, the per-person limit
applies to all consortium claims because of the express language of
that clause. Hall, 363 Ill. App. 3d at 996. To hold otherwise, the court
reasoned, would render the per-person language meaningless. Thus,
consideration of the per-occurrence clause is not reasonable, and no
ambiguity existed. Hall, 363 Ill. App. 3d at 996.
    Marchwiany argues that Hall is insupportable because, rather than
accepting the clear language of the policy and giving each limit equal
weight, it effectively reads into the policy a provision making the per-
occurrence limit subject to the per-person limit. Marchwiany notes

                                  -5-
that the per-occurrence clause in the underinsured-motorist coverage
contains no express provision making it subject to the per-person
clause. On the other hand, the per-occurrence clause in the liability
section of the policy makes all claims for damages for bodily injury
subject to the per-person limit. Thus, a reasonable interpretation of the
underinsured-motorist provision is that the claims of two or more
persons for bodily injury sustained in any one accident or occurrence,
including derivative claims expressly subject to the per-person bodily
injury limit, are also subject to the per-occurrence limit.
    This construction necessarily creates an ambiguity, Marchwiany
argues, because it is clear that the per-person limit also applies. As the
policy does not make either limit subordinate to the other, the
ambiguity must be resolved in favor of coverage. See Outboard
Marine Corp. v. Liberty Mutual Insurance Co., 154 Ill. 2d 90, 108-09
(1992).
    In McKinney v. Allstate Insurance Co., 188 Ill. 2d 493 (1999), we
considered a similar claim of ambiguity in the per-person clause of an
insurance policy’s uninsured-motorist coverage. The clause provided:
              “ ‘1. “each person” is the maximum that we will pay for
         damages rising out of bodily injury to one person in any one
         motor vehicle accident, including damages sustained by
         anyone else as a result of that bodily injury.’ ” McKinney, 188
Ill. 2d at 495.
    The plaintiff claimed the clause was ambiguous because a
reasonable interpretation of the phrase “anyone else” was “anyone else
other than an insured person.” We rejected this argument, noting that
“[c]ourts will not strain to find ambiguity in an insurance policy where
none exists.” McKinney, 188 Ill. 2d at 497. Accordingly, we held that
the policy unambiguously provided that the per-person limit of liability
was the maximum payment required for all damages resulting from
bodily injury to an insured, including damages sustained by others.
Therefore, we affirmed the appellate court’s rejection of plaintiffs’
wrongful-death claim. McKinney, 188 Ill. 2d at 500.
    Here, the per-person clause in the Farmers policy also restricts
recovery for consequential damages resulting from one bodily injury
to $100,000. Following the reasoning of Roth, the Marchwianys argue
that the use of the word “for” rather than “to” in the per-occurrence


                                   -6-
clause with reference to “two or more persons for bodily injury,” and
the omission of express language making the per-occurrence limit
subject to the per-person limit, renders the per-occurrence limit
subject to the reasonable interpretation that it applies to the
Marchwianys’ derivative claims. We disagree.
    Roth, Martin, Hall, and the appellate court in this case all held the
per-person clause clearly and unambiguously restricts recovery for
consequential damages resulting from Boguslaw’s bodily injury to the
$100,000 limit. We agree with the reasoning supporting those
holdings. Further, the Marchwianys concede that the per-person
clause is applicable to their claims. If it is applicable, then an
interpretation of the per-occurrence clause enlarging recovery to
$300,000 is unreasonable unless the language of that clause clearly
requires that result. It does not. A reasonable interpretation of the
phrase “two or more persons for bodily injury” appearing in the clause
is that it refers to multiple bodily injury claims. This interpretation
would not raise the $100,000 coverage ceiling under the per-person
clause to $300,000 merely because two or more persons asserted
claims arising from a single bodily injury to an insured.
    As the Hall court observed:
             “The term ‘reasonable’ is defined as ‘[w]ithin the bounds
        of common sense.’ [Citation.] Even if we were to agree with
        Roth that both the per-person and per-occurrence limits could
        apply to the defendants’ claims, such interpretation would not
        be ‘within the bounds of common sense,’ since the policy
        language in the per-person clause clearly provides that the per-
        person limit applies to loss of consortium claims.” Hall, 363
Ill. App. 3d at 996.
    The Marchwianys’ interpretation is not reasonable because it
would render the language of the per-person clause meaningless.
Thus, we reject that interpretation and hold that recovery under the
Farmers underinsured-motorist coverage for the Marchwianys’
Survival Act and wrongful-death claims is limited to the $100,000
per-person limit. The American Family underinsured-motorist policy
providing primary coverage for Boguslaw also had a $100,000 per-
person limit. The Marchwianys have fully settled their claims under
American Family’s identical policy limits and, hence, are entitled to no
additional recovery from Farmers.

                                  -7-
    We recognize that Roth involved identical policy language and
arose from a similar factual situation, making it incompatible with our
holding today. It is, therefore, overruled.

                          CONCLUSION
    Farmers policy unambiguously restricts recovery for all damages,
including the Marchwianys’ Survival Act and wrongful-death claims,
to the $100,000 per-person limit in the underinsured-motorist
coverage provisions. The language of the per-occurrence clause
cannot reasonably be construed to enlarge that coverage. Recovery is
restricted to the amount already paid under the applicable primary
coverage, and the Marchwianys are entitled to no additional recovery
under the Farmers policy. Accordingly, we affirm the judgment of the
appellate court.

                                 Appellate court judgment affirmed.

    JUSTICE BURKE took no part in the consideration or decision
of this case.




                                 -8-